                UNITED STATES DISTRICT COURT FOR THE
                      DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,
  Plaintiff,
                                                        CRIMINAL NO. 21-778
  v.                                                    (FAB)

  [1] TOMMY LOUIS CASILLAS-NEGRON,
  [2] ALLAN GIOVANNY CORDERO-
  VELAZQUEZ,
  Defendant(s)

UNITED STATES OF AMERICA’S MOTION REQUESTING DE NOVO BAIL
                        HEARING

TO THE HONORABLE COURT:

        COMES the United States of America, through its undersigned counsel, and

moves this Honorable Court, having original jurisdiction over the offenses charged,

pursuant to Title l8, United States Code, Section 922(o) for a review of the release

order entered by Honorable Magistrate Judge Marshal De. Morgan on March 19,

2021; and for the revocation of said release order to reasonably assure the safety of any

other person and the community, as provided by Title l8, United States Code, Section

3142.

        I.    PROCEDURAL BACKGROUNG

        On March 17, 2021, a Grand Jury returned a one count indictment against

defendants [1] Tommy Luis Casillas-Negron and [2] Allan Giovanny Cordero-

Velazquez for violation of 21, United States Code, Section 922(o)

        At the detention hearing held on March 19, 2021, the government argued for

detention based on dangerousness to the community while defendants argued for bail.
After hearing from the parties, the Court granted both defendant’s request for

conditions of release, setting bail at $10,000.00 unsecured with a condition of home

incarceration and electronic monitoring.

       II.   BAIL REFORM ACT

       Under the Bail Reform Act, 18, United States Code, Section 3141, et seq. (the

“BRA”), federal courts are empowered to order a defendant’s detention pending trial

upon a determination that the defendant is either a danger to the community or a risk

of flight. See 18, United States Code, Section 3142(e). A finding of dangerousness

must be supported by clear and convincing evidence. See 18, United States Code,

Section 3142(f) (“The facts the judicial officer uses to support a finding pursuant to

subsection (e) that no condition or combination of conditions will reasonably assure

the safety of any other person and the community shall be supported by clear and

convincing evidence.”). A finding of risk of flight must be supported by a

preponderance of the evidence. See United States v. Patriarca, 948 F.2d 789, 793 (1st

Cir. 1991) (noting that preponderance of the evidence is required to establish “risk of

flight”).

       The BRA lists four factors to be considered in the detention analysis: (1) the

nature and circumstances of the crimes charged; (2) the history and characteristics of

the defendant; (3) the seriousness of the danger posed by the defendant’s release; and

(4) the evidence of the defendant’s guilt. See 18, United States Code, Section 3142(g).

Evidentiary rules do not apply at detention hearings and the government is entitled to

present evidence by way of proffer, among other means. See 18, United States Code,

Section 3142(f)(2).
       Further, under the BRA, where a defendant is charged with certain enumerated

crimes, a presumption arises “that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the

community.” 18, United States Code, Section 3142(e)(3). The presumption is that

the defendant both poses a risk of flight and is a danger to the community. United

States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985). To rebut the presumption, the

defendant must produce “some evidence” to the contrary, United States v. O’Brien, 895

F.2d 810, 815 (1st Cir. 1990) (internal citation omitted), in order to show that “what

is true in general is not true in the particular case before [the Court].” United States v.

Perez–Franco, 839 F.2d 867, 870 (1st Cir. 1988) (internal citation omitted). “The

government retains the burden of proving that no conditions will reasonably assure the

defendant’s appearance.” O’Brien, 895 F.2d at 815. Once the defendant has come

forward with some evidence, the presumption remains a factor to be considered by the

Court in determining whether the defendant should be detained prior to trial. Id.

(internal citations omitted).

       III.   Evidence proffered to the Court by the United States

       During the bail hearing, the United States proffered to the Court that both

defendants represent a danger to the community. The United States proffered to the

Court that both defendants were stopped by police officers from the Carolina

Municipal Police for violation of the Puerto Rico law 22. Defendant [1] Tommy Louis

Casillas-Negron (“Casillas-Negron”) was the driver of a Toyota Camry while

defendant #2 Allan Giovanny Cordero-Velazquez (“Cordero-Velazquez”) was the

front passenger. The Toyota Camry had tinted windows and the officers believed that
the tints were darked than permitted under the law. One of the officers ordered

defendant Casillas-Negron to raise the windows halfway and the officer used a

photometer to measure the darkness of the windows. The result was the windows had

5% visibility in violation of Puerto Rico Traffic law.

      Once the officers stopped the vehicle in Monserrate Avenue in Carolina, they

requested the driver to produce the vehicle registration as well as the driver’s license.

Defendant Casillas-Negron reached for the fanny pack next to his right leg, opened it

and pulled out his driver’s license. The officer observed a firearm inside the fanny pack

and ordered both defendants to step out of the car. When asked if they had a permit to

carry firearms, they both answered in the negative. Both defendants were arrested and

taken under custody. From inside the fanny pack, the arresting officers seized a Glock

pistol, model 27, bearing serial number PZY523, rounds of ammunition and

magazines. Upon further inquiry, the officers found that the firearm was reported

stolen in Florida in 2017. Moreover, the firearm had an alteration or “chip” that

converted the firearm into a machinegun.

      While in custody, federal officers interviewed both defendants. The government

intends to proffer in the De Novo hearing that defendant Casillas-Negron waived his

Miranda rights and told federal officers that he knew the weapon was inside the

vehicle. Casillas-Negron further admitted that he had previously fired the weapon,

thus he knew the firearm was automatic. He specified that he fired the weapon on New

Year’s Eve of 2020. Casillas Negron also stated that he had the firearm because lately

there were multiple people murdered in Loiza.

      Additionally, the government intends to proffer in the De Novo hearing that
Cordero-Velazquez mentioned that the he used the seized firearm was at the Miñi-

Miñi Sector in Loiza during a New Year’s Day celebration in 2020. Cordero-

Velazquez further stated to federal officers that he has problems with group from “Las

Casitas” for leadership positions of the drug points in Loiza.

      The government respectfully submits that the bail package proposed by the

defendant and fashioned by the Court does not reasonably assure the safety of the

community. See United States v. Mercedes, 254 F.3d 433, 436-37 (2d Cir. 2001)

(reiterating that “a bail package might ‘reasonably assure the appearance of [the

defendant] at trial, will not reasonably assure the safety of the community’”) (citations

omitted).

      WHEREFORE, and in view of the foregoing the United States of America

respectfully prays that the District Court revoke the Magistrate Judge’s Order granting

defendants [1] Tomy Casillas Negron and [2] Allan Cordero Velazquez bail, pursuant

to Title 18, United States Code, Section 3145(a). In the alternative, the United States

requests that the Honorable Court set a de novo bail hearing as soon as possible.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 13th day of April, 2021.

                                         W. STEPHEN MULDROW
                                         United States Attorney

                                         s/ Pedro R. Casablanca
                                         Pedro R. Casablanca
                                         USDC 219811
                                         Assistant U.S. Attorney
                                         Torre Chardón Bldg., Suite 1201
                                         350 Carlos Chardón Street
                                         San Juan, Puerto Rico 00918
                                         Tel. (787) 766-5656
                                      Fax: (787) 772-3992
                                      Pedro.r.casablanca@usdoj.gov


                                      s/ Corinne Cordero-Romo
                                      Corinne Cordero Romo
                                      USDC 231111
                                      Assistant U.S. Attorney
                                      Torre Chardón Bldg., Suite 1201
                                      350 Carlos Chardón Street
                                      San Juan, Puerto Rico 00918
                                      Tel. (787) 766-5656
                                      Fax: (787) 772-3992
                                      Corinne.cordero@usdoj.gov



                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this date, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to defense counsel of record.


                                      s/ Corinne Cordero-Romo
                                      Corinne Cordero Romo
                                      Assistant United States Attorney
